Exhibit 99.1 WebMediaBrands Inc. Reports Results For Its Second Quarter Ended June 30, 2009 (Darien, CT – August 11, 2009) WebMediaBrands Inc. (Nasdaq: WEBM), an Internet media company concentrating on BtoB communities, today reported results for the quarter ended June 30, 2009. Revenues from our continuing operations for the second quarter of 2009 were $5.8 million compared to revenues of $8.9 million for the same period in 2008.Loss from continuing operations was $1.2 million for the second quarter of 2009 compared to $7.6 million for the same period in 2008.Net loss was $1.2 million, or $0.03 per share, for the second quarter of 2009 and included lease termination expense of $308,000, or $0.01 per share. "Our online ad sales operations showed slight improvement during the second quarter and were up 8% compared to the first quarter of 2009. Also, operating costs in this quarter reflect significant cost savings that we believe will be in effect for the balance of the year and into 2010", stated Alan M. Meckler, Chairman and CEO of WebMediaBrands. In February 2009, WebMediaBrands completed the sale of its Online images business to Getty Images, Inc. for an aggregate purchase price of $96.0 million in cash, subject to a working capital purchase price adjustment.As a result of the sale, these financial results reflect WebMediaBrands’s Online images segment as a discontinued operation, and continuing operations are comprised solely of the Online media business, in accordance with Statement of Financial Accounting Standards No. 144.Prior year financial results have been presented to reflect WebMediaBrands’s Online images segment as a discontinued operation. WebMediaBrands Inc. 2nd Quarter 2009 Financial Results Conference Call Alert WebMediaBrands Inc. invites you to participate in its conference call reviewing 2009 second quarter results on Tuesday, August 11, 2009 at 5:00 pm EST. The conference call number is 877-856-1968 for domestic participants and 719-325-4761 for international participants; pass code “254 2184”. Please call five minutes in advance to ensure that you are connected prior to the presentation. The conference call replay will be available untilTuesday, August25, 2009. Replay call numbers are 888-203-1112 for domestic participants and 719-457-0820 for international participants; pass code “254 2184.” WebMediaBrands Inc.
